Citation Nr: 0830060	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In June 2006, the veteran testified at a video conference 
hearing before a Veterans Law Judge.  A copy of the 
transcript is of record.  

In August 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran was afforded a Board 
hearing in June 2006 before a Veterans Law Judge (VLJ) that 
is no longer employed by the Board.  Consequently, in July 
2008, the Board advised the veteran by letter that he had the 
right to another hearing by the VLJ who will decide his 
appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2007).  Thus, the veteran was asked whether he 
desired to have a new Board hearing.   He responded in the 
affirmative shortly thereafter, requesting a hearing before a 
Board VLJ at the regional office (i.e., a Travel Board 
hearing).

In order to comply with the veteran's request, further action 
by the RO is required prior to the Board's consideration of 
this matter.  Accordingly, this case is REMANDED for the 
following action:  


Schedule the veteran for a travel board 
hearing at the RO in Denver, Colorado.  
The veteran and his representative, if 
any, should be notified of the date and 
time of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




